Citation Nr: 1047609	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-35 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left 
hand injury.

4.  Entitlement to service connection for left arm and shoulder 
disorders, to include arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1944 to November 1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
The Veteran had a hearing before the Board in November 2010 and 
the transcript is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

The Veteran claims he has hearing loss and tinnitus as a result 
of in-service noise exposure in basic training as well as during 
the course of his service in the Philippines where he served as a 
truck driver.  He further claims he injured his left hand during 
his military service around January 1946 resulting in a 6 to 7 
day hospitalization.  See December 2007 statement.  He claims he 
has current left hand, arm and shoulder pain due to this 
incident.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

At the outset, the Board notes, unfortunately, the Veteran's 
service treatment records are unavailable due to a fire-related 
incident.  Where "service medical records are presumed destroyed 
. . . the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt is 
heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the claimant.  Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  Further, there is no adverse 
presumption of service connection as a result of the loss of 
these records.  Cromer v. Nicholson, 455 F.3d 1346, 1350-51 (Fed. 
Cir. 2006).  There is, however, an expanded duty to assist the 
Veteran in obtaining evidence from alternate or collateral 
sources.  Id.  

In light of the VA's heightened duty to assist, the Board 
concludes additional efforts should be made regarding the 
Veteran's in-service clinical treatment.  Specifically, the 
Veteran indicated he was hospitalized for several days due to an 
injury to his left hand in Manila, Philippines around January 
1946.  See, e.g., VA Form 21-526, received in January 2008.  The 
RO should make efforts to obtain these hospitalization records 
from this Air Force hospital or any other appropriate repository.  
The RO should also make additional attempts to assist the Veteran 
by requesting unit records and morning reports from the Veteran's 
unit during the claimed time frame. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), that an examination is 
required when (1) there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation,  
(3) an indication that the current disability may be related to 
the in-service event, and (4) insufficient competent medical 
evidence to decide the case.

In this case, the Veteran's DD-214 confirms the Veteran served in 
the Air Force, to include service in the Philippines as a light 
truck driver.  The Veteran testified he was exposed to noise 
trauma in basic combat training as well as in the Philippines due 
to jeep exhaust and other similar daily noise.  (See November 
2010 Board hearing Transcript (Tr.) at 3-4.)  The Veteran's son 
also testified that as long as he can remember, his father always 
had trouble hearing.  (Id. at 7-8.)

In support of his claim, the Veteran submitted a private 
audiological examination dated November 2008 indicating a 
diagnosis of bilateral hearing loss and tinnitus.  The private 
examiner indicated that "at least some of" the Veteran's 
hearing loss and tinnitus is "as likely as not" related to 
military noise.  In describing the Veteran's military noise 
exposure, the audiologist noted the Veteran's exposure to diesel 
engines as a truck driver as well as a 1945 incident where a 
grenade went off approximately 10 feet in front of the Veteran.

The Board finds the Veteran's testimony that he was exposed to 
heavy artillery fire and loud diesel engines during his military 
service consistent with the circumstances of his service 
identified on his DD-214.  See 38 U.S.C.A. § 1154(a) (West 2002) 
(stating that consideration shall be given to the places, types, 
and circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence).  

The record also indicates that the Veteran's current hearing 
disabilities may be related to his service.  As previously noted, 
the November 2008 statement from L.L.I., AuD, CCC-A, states that 
after reviewing the Veteran's service history "it is just as 
likely as not that at least some of the [V]eteran's hearing loss  
and tinnitus are the result of his exposure to hazardous noise 
while in the service."  The Board finds that the opinion by 
L.L.I. is insufficient to grant service connection because it 
lacks a supporting rationale.  The Court has found that the Board 
may not rely on a medical examiner's conclusory statements if 
they lack supporting analysis.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 125 (2007) (stating that the Board may not assess 
probative value of "a mere conclusion by a medical doctor").  
This opinion, however, does indicate a relationship between the 
Veteran's hearing loss and tinnitus and his service.  As such, 
the Board finds that requirements for a VA examination, as noted 
above, have been meet and a remand is necessary for a VA 
audiological examination and nexus opinion with a thorough 
supporting rationale.

With regard to the Veteran's left hand, arm and shoulder claim, 
the only current diagnosis noted in the current medical evidence 
is left shoulder osteoarthritis.  See December 2007 VA outpatient 
report.  This diagnosis has not been definitively linked to any 
in-service incident.  Indeed, no medical provider has ever opined 
as to the likely etiology of the Veteran's arthritis.  As 
indicated above, however, the Veteran indicates he was 
hospitalized while in the military due to an in-service left hand 
injury.  In light of the missing service records and the 
Veteran's current diagnosis, a VA joint examination is also 
indicated.  McLendon, 20 Vet. App. at 81.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from February 2009 to the present.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Obtain any recent treatment records for 
the Veteran from the VA Medical Center in 
Oklahoma City from February 2009 to the 
present.  All efforts to obtain VA records 
should be fully documented in a memorandum 
to the file.  The VA facility must provide 
a negative response if records are not 
available.  If the records are unavailable, 
notify the Veteran in accordance with 
38 C.F.R. § 3.159(e) (2010).

2.  Obtain the Veteran's clinical 
(hospitalization) records from the U.S. Air 
Force Hospital in the Philippines or any 
other appropriate agency from October 1944 
to November 1946.  Specifically, the 
Veteran noted that he was hospitalized in 
approximately January 1946.  All efforts to 
obtain these records should be fully 
documented in a memorandum to the file, and 
any facility contacted must provide a 
negative response if records are not 
available.  If the records are unavailable, 
notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

3.  The RO should make additional attempts 
to obtain information regarding the 
Veteran's in-service left hand injury.  
Specifically, the RO should ask the U.S. 
Air Force, NPRC or any other applicable 
agency to provide unit records and morning 
reports for Hq. Sq. 4th Air Depot Group from 
December 1945 to February 1946.

4.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a VA audiological examination 
for the claimed conditions of bilateral 
hearing loss and tinnitus to ascertain the 
Veteran's current diagnoses and likely 
etiology.  The claims folder and a copy of 
this Remand must be made available to, and 
be reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations. 

The examiner should indicate whether the 
Veteran currently has bilateral 
sensorineural hearing loss and/or tinnitus, 
and, if so, whether any such audiological 
disorder is at least as likely as not 
related to his conceded in-service noise 
exposure in basic training and diesel 
engines as a truck driver versus post-
military occupational noise exposure.

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50% or greater), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The physician should provide a complete 
rationale for any opinion provided 
reconciling all medical evidence, to 
include the November 2008 private opinion.  
If the examiner is unable to provide a 
requested opinion, a supporting rationale 
must be given concerning why the opinion 
cannot be provided.

5.  After the above is completed and the 
above mentioned records are obtained, to 
the extent possible, schedule the Veteran 
for an appropriate examination for his 
claimed left hand injury residuals and left 
arm/shoulder arthritis to determine the 
extent and likely etiology of any 
condition(s) found, specifically commenting 
on whether any left upper extremity 
condition found is directly attributable to 
a 1946 left hand injury or any other 
incident of service.  The examiner should 
also opinion if any arthritis of the left 
arm/shoulder was manifested to a 
compensable degree within one year of the 
Veteran's separation from service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50% or greater), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given.  If the 
examiner is unable to provide a requested 
opinion, a supporting rationale must be 
given concerning why the opinion cannot be 
provided.

6.  After the above is complete, 
readjudicate the Veteran's claims.  If any 
claim remains denied, provide the Veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

